Citation Nr: 1743365	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In January 2016, the Board granted service connection for left ear hearing loss and remanded the issue of entitlement to an increased rating for bilateral hearing loss.  The case now returns for further appellate review.


FINDING OF FACT

For the entire appeal period, the Veteran had no worse than Level I hearing in the right ear and no worse than Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal period before the Board begins on February 25, 2010, the date VA received the Veteran's claim for an increased rating, plus the one-year look-back period.  38 C.F.R. § 3.400(o)(2); see also Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The Veteran's bilateral hearing loss has been evaluated as noncompensably disabling pursuant to DC 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level 1, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran contends that compensable rating is warranted for his bilateral hearing loss.  At his November 2015 Board, he testified that he has difficulty with speech discrimination.  (p. 11.)

The Veteran was afforded a VA audiological examination in March 2010.  The Veteran reported that he had difficulty hearing conversations in the presence of background noise and while on the telephone.  With regard to the impact that the Veteran's bilateral hearing loss had on his usual occupation and daily activities, the examiner noted that clarity of speech will be difficulty in environments of noise and sound localization will also be challenging.  Audiological testing revealed the following pure tone thresholds in decibels:

Mar. 2010

HERTZ



1000
2000
3000
4000
RIGHT
20
15
45
55
LEFT
20
15
40
55

Averages thresholds in decibels were 33.75 in the right ear and 32.50 in the left ear.  Word recognition testing revealed speech recognition ability of 100 percent bilaterally.  No exceptional pattern of hearing was demonstrated.  These audiometry tests results equate to Level I hearing bilaterally.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing bilaterally results in a noncompensable disability rating.  Id.

The Veteran was afforded a second VA audiological examination in October 2011.  At such time, the examiner indicated that the Veteran's bilateral hearing loss did not impact the ordinary conditions of daily life, including his ability to work.  Audiological testing revealed the following pure tone thresholds in decibels:

Oct. 2011

HERTZ



1000
2000
3000
4000
RIGHT
20
15
35
55
LEFT
20
15
40
60

Averages thresholds in decibels were 31 in the right ear and 34 in the left ear.  Word recognition testing revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  No exceptional pattern of hearing was demonstrated.  These audiometry tests results equate to Level I hearing bilaterally.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing bilaterally results in a noncompensable disability rating.  Id.

The Veteran was afforded a third VA audiological examination in April 2015.  The Veteran reported experiencing difficulty hearing when he is not wearing his hearing aids.  The examiner indicated that the Veteran's bilateral hearing loss did not impact the ordinary conditions of daily life, including his ability to work.  Audiological testing revealed the following pure tone thresholds in decibels:

Apr. 2015

HERTZ



1000
2000
3000
4000
RIGHT
20
10
45
55
LEFT
15
20
50
65

Averages thresholds in decibels were noted to be 33 in the right ear and 38 in the left ear.  Word recognition testing revealed speech recognition ability of 100 percent bilaterally.  No exceptional pattern of hearing was demonstrated.  These audiometry tests results equate to Level I hearing bilaterally.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing bilaterally results in a noncompensable disability rating.  Id.

In September 2015, a VA audiologist performed an evaluation, at which time audiological testing revealed the following pure tone thresholds in decibels:

Sep. 2015

HERTZ



1000
2000
3000
4000
RIGHT
25
20
45
60
LEFT
20
25
55
65

Averages thresholds in decibels were 37.5 in the right ear and 41.25 in the left ear.  Word recognition testing utilizing the NU-6 word list revealed speech recognition ability of 100 percent in the right ear, and 88 percent in the left ear.  In this regard, as the Maryland CNC word list was not utilized in determining the speech discrimination scores, such examination is inadequate for rating purposes.  38 C.F.R. § 4.85.

In November 2015, a private audiologist, C.N., performed an audiological evaluation.  At such time, the Veteran reported that he was very happy with the hearing aids provided to him by VA approximately 6 weeks earlier.  Audiological testing revealed the following pure tone thresholds in decibels:

Nov. 2015

HERTZ



1000
2000
3000
4000
RIGHT
20
20
40
65
LEFT
20
20
45
65

Averages thresholds in decibels were 36 in the right ear and 38 in the left ear.  While the word list utilized was not noted, word recognition testing revealed speech recognition ability of 100 percent bilaterally.  No exceptional pattern of hearing was demonstrated.  Assuming the Maryland CNC word list was utilized, these audiometry tests results equate to Level I hearing bilaterally.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing bilaterally results in a noncompensable disability rating.  Id.

The Veteran was afforded a fourth VA audiological examination in February 2017.  The Veteran reported that he does well while wearing his hearing aids, but cannot follow conversation without his hearing aids.  Audiological testing revealed the following pure tone thresholds in decibels:

Feb. 2017

HERTZ



1000
2000
3000
4000
RIGHT
35
35
55
65
LEFT
30
35
55
70

Averages thresholds in decibels were noted to be 47.5 bilaterally.  Word recognition testing revealed speech recognition ability of 94 percent bilaterally.  No exceptional pattern of hearing was demonstrated.  These audiometry tests results equate to Level I hearing bilaterally.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing bilaterally results in a noncompensable disability rating.  Id.

Based upon the foregoing evidence, the Board finds the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss as such disability has not been shown to be severe enough to warrant a compensable rating pursuant to VA's tables for rating hearing loss disabilities. 38 C.F.R. § 4.85.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's belief that his bilateral hearing loss is severe enough to justify a compensable rating.  Even after considering such contentions, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable for this disability throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the United States Court of Appeals for Veterans Claims held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  Further, neither he nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


